Case 17-18517-ABA               Doc 65    Filed 03/19/20 Entered 03/19/20 13:02:07             Desc Main
                                         Document      Page 1 of 2

      Office of the Chapter 13 Standing Trustee
                                Isabel C. Balboa, Chapter 13 Standing Trustee†
 Jane L. McDonald, Counsel                                                             Kelleen E. Stanley*
 Raymond H. Shockley, Jr. Staff Attorney                                                Jennie P. Archer*
 Jennifer R. Gorchow, Staff Attorney                                                Lu’Shell K. Alexander*
                                                                                  *Certified Bankruptcy Assistant
                                                                         †Fellow, American College of Bankruptcy

                                              March 19, 2020

The Honorable Andrew B. Altenburg, Jr.
United States Bankruptcy Court
P.O. Box 2067
Camden, New Jersey 08102
         RE:        Debtor(s) Name: Anthony D. Hoffman
                    Case No. 17-18517 (ABA)

Dear Judge Altenburg:

      Please accept this letter as a limited objection to Debtor’s Motion to Suspend Plan
Payments which is returnable Tuesday, April 7, 2020 at 10:00 a.m.

        On July 18, 2018, the Court entered an Order Confirming Chapter 13 Plan at $187 for
thirty-nine (39) months, for a total plan length of fifty-two (52) months to pay administrative
expenses in the amount of $3,326; cramdown American Express to $4,875 and avoid and
reclassify the balance of the lien in the amount of $23,675; surrender Debtor’s residence located
at 533 Hurrfville Crosskeys Road, Washington Township, NJ; maintain regular payments due to
Citimortgage and PNC Bank outside the plan; with 0% distribution to unsecured creditors.

        Debtor now comes before the Court thirty-five (35) months after his Chapter 13
Bankruptcy Petition was filed on a Motion to Suspend Plan Payments. Debtor certifies that he
had triple bypass surgery in February 2020 and will have another surgery in March 2020. After
surgery, Debtor states he will undergo rehab and will not return to work until September 2020.
Debtor seeks to suspend his plan payments until October 2020.

        Debtor neglected to attach a Doctor’s note or provide any documentation to support his
motion. Additionally, the proposed Order states that Debtor shall resume payments October 1,
2020, in the amount of $474. The Order fails to state the amount of months remaining in the
plan. In order for the case to complete on time, the payments would need to increase to $586 for
ten (10) remaining months commencing October 1, 2020.

        If Debtor is attempting to lower the payment and extend the length of plan to sixty (60)
months, same must be done through a Modified Chapter 13 Plan with notice to creditors as the
extension of plan will adversely affect American Express.



 Cherry Tree Corporate Center                                                                Payments Only:
 535 Route 38
 Suite 580                                                                                   P.O. Box 1978
 Cherry Hill, NJ 08002                                                             Memphis, TN 38101-1978
 (856) 663-5002
Case 17-18517-ABA               Doc 65    Filed 03/19/20 Entered 03/19/20 13:02:07             Desc Main
                                         Document      Page 2 of 2

       Based on the foregoing, the Trustee respectfully requests Debtor be required to provide
the Court with a Doctor’s note prior to the hearing. The Trustee also requests Debtor be required
to submit an amended proposed Order to the Judge’s chambers to include the following
language:

                    Debtor’s case shall continue at $7,681 paid to date, then $586
                    for ten (10) remaining months commencing October 1, 2020.

                    Or in the alternative:

                    Debtor shall file a Modified Chapter 13 Plan no later than
                    September 30, 2020.

         As always, please feel free to contact this office with any questions or concerns.

                                                          Respectfully submitted,

                                                          s/ Jane L. McDonald
                                                          Jane L. McDonald
                                                          Counsel
JLM/jpa
c: Jenkins & Clayman (via ECF/CM)
   Anthony D. Hoffman (via regular mail)




 Cherry Tree Corporate Center                                                                 Payments Only:
 535 Route 38
 Suite 580                                                                                     P.O. Box 1978
 Cherry Hill, NJ 08002                                                               Memphis, TN 38101-1978
 (856) 663-5002
                                                 Page 2 of 2
